DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim limitation “thermal adjustment apparatus” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “apparatus” coupled with functional language “enerate a plurality of thermal pulses in succession at a region of the temperature adjustment apparatus adjacent the surface, wherein the plurality of thermal pulses cycle a temperature of the region between at least a first temperature and a second temperature; wherein the thermal adjustment apparatus is configured such that the plurality of thermal pulses include a first temperature adjustment from the first temperature to the second temperature at an average rate of temperature change between 0.1°C/sec and 10.0°C/sec over a time period between 1 second and 10 seconds, and a second temperature adjustment from the second temperature to the first temperature, and wherein a difference in magnitude between the first temperature and the second temperature is less than 10°C.” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Thermal adjustment apparatus → thermoelectric material, laser powered device, or a convective thermal device, and a controller programmed to apply an electrical signal to the thermal adjustment device in accordance with a temperature profile.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0313499 to Smith et al., hereinafter referred to as Smith, in view of US 2008/0141681 to Arnold, hereinafter referred to as Arnonld.
In reference to claims  1, 2, 6, 13, and 17, Smith as modified by Arnold discloses the claimed invention.
Smith discloses a device (10) for manipulating a temperature of a surface (ear canal), comprising: 
a thermal adjustment apparatus (100, in combination with the controller (200) including the waveform generator) constructed and arranged to be disposed adjacent the surface, the thermal adjustment apparatus configured to generate a plurality of thermal pulses in succession at a region of the temperature adjustment apparatus adjacent the surface (see figure 23a-f), wherein the plurality of thermal pulses cycle a temperature of the region between at least a first temperature (at or about a normal body temperature of a subject to be between 34-38° C [0065]) and a second temperature (see [0067] where the peak of the wave form is described as having an amplitude of 5°C which would mean the second temperature would be 39-43°C); wherein the thermal adjustment apparatus is configured such that the plurality of thermal pulses include a first temperature adjustment from the first temperature to the second temperature at an average rate of temperature change between 0.1°C/sec and 10.0°C/sec (see [0092] slew rate us 10-20°C/minute =.16-.3C/sec which lies entirely within Applicant’s claimed range) and a second temperature adjustment from the second temperature to the first temperature (see figures 23a-23f), and wherein a difference in magnitude between the 
the second temperature adjustment exhibits relaxation decay (see waveform of figure 24B).
Smith fails to disclose the rate of temperature change occurring over a time period between 1 second and 10 (30) seconds. However, Smith does disclose that the maximum frequency is dependent upon factors such as waveform amplitude [0178]. This is strong evidence that the time period over which the change from the first to the second temperature is applied is a results effective variable. In this case, the period affects the amplitude of the waveform.  Further, Arnold teaches that in the art of heat control devices, that it is known to provide a pulse of between 1-10 seconds [0052]. This is strong evidence that claimed range of the pulse was within the level of ordinary skill. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimum frequency to be between 1 second and 10 (30) seconds, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering optimum or workable ranges involves only routine skill in the art, see MPEP 2144.05 II.
In reference to claims  3, and 14, Smith as modified by Arnold discloses the claimed invention.
Smith discloses each of the thermal pulses occurs over a total time period less than or equal to 120 seconds, see [0132] where the frequency is disclosed as being once cycle every 1 to two minutes (60-120 seconds) which falls entirely within Applicant’s claimed range.
In reference to claims  4, 5, 15, and 16, Smith as modified by Arnold discloses the claimed invention.
Smith discloses each of the thermal pulses occurs over a total time period less than or equal to 90 seconds (60-90 seconds), see [0132] where the frequency is 
In reference to claims  7, 9, 18,  and 20, Smith as modified by Arnold discloses the claimed invention.
Smith discloses the first temperature and second temperature are different from an initial surface temperature, see [0071] where the temperature of the ear canal starts at 34°C but the device starts at 37°C.
In reference to claims  8 and 19, Smith as modified by Arnold discloses the claimed invention.
Smith discloses the surface is skin (within the ear canal).
In reference to claims 10 and 21, Smith as modified by Arnold discloses the claimed invention.
Smith discloses the first temperature and/or the second temperature are less than the initial surface temperature (inherent with the disclosed cooling).
In reference to claims  11 and 22, Smith as modified by Arnold discloses the claimed invention.
Smith discloses the first temperature and second temperature are not constant [0148] “the consecutive waveforms can be varied in shape as shown in FIG. 4D, and can be varied in amplitude or duration as well.”
In reference to claims  12 and 23, Smith as modified by Arnold discloses the claimed invention.
Smith discloses the first average rate =.16-.3C/sec but does not disclose  approximately 0.5°C/sec. However, the difference between .3°C and .5°C are so close that one skilled in the art would expect them to have the same properties of being able to cool the ear piece rapidly. Further, there is nothing on the record that would suggest that 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/            Primary Examiner, Art Unit 3763